DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 2/8/2021.
2. 	Claims 21-43 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-43
Claims 21-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Independent Claim Limitation(s)
Abstract Idea Grouping

receiving, by an enrollment server computer comprising a first processor and a first memory from a user access device comprising a second processor and a second memory, an enrollment request to enroll in a notification service, wherein the enrollment request includes identifying information that identifies a requestor, wherein the information identifying the requestor comprises a name of the requestor, a transaction account identifier, and a cellular telephone number of the requestor;
Certain Methods of Organizing Human Activity
interfacing, by the enrollment server computer with a records database comprising the identifying information that identifies the requestor, in order to receive up-to-date identifying information regarding the requestor;
Mental Process
verifying, by the enrollment server computer, an accuracy of the identifying 

identifying, by the enrollment server computer, a first portion of the identifying information, wherein the first portion of the identifying information comprises the transaction account identifier received from the user access device; 
Mental Process
sending, by the enrollment server computer, the identified first portion of the identifying information to a first verifying entity computer, wherein the first verifying entity computer is an account issuer computer;
Mental Process
identifying, by the enrollment server computer, a second portion of the identifying information, wherein the second portion of the identifying information comprises the name of the requestor and the cellular telephone number of the requestor;
Mental Process

Mental Process
receiving, by the enrollment server computer from the first verifying entity computer, a first indication that the first portion of identifying information matches identifying information stored by the first verifying entity computer;
Mental Process
receiving, by the enrollment server computer from the second verifying entity computer a second indication that the second portion of identifying information matches identifying information stored by the second verifying entity computer;
Mental Process
verifying, by the enrollment server computer, based on the first indication received from the first verifying entity computer, that the transaction account 

verifying, by the enrollment server computer, based on the second indication receiving from the second verifying entity computer, that the name of the requestor and the cellular telephone number of the requestor provided by the user access device is correct; 
Mental Process
after verifying the accuracy of the identifying information provided by the user access device, electronically communicating, by the enrollment server computer with a transaction history database, in order to electronically obtain a transaction history of the requester from the transaction history database;
Mental Process
comparing, by the enrollment server computer, the enrollment request with the transaction history of the requestor;
Mental Process
determining, by the enrollment server computer, based on comparing the enrollment request with the transaction 

allowing or denying the enrollment request based on whether the transaction account identifier provided by the user access device is verified, the name of the requestor and the cellular telephone number of the requestor is verified, and the enrollment request fits a profile of the requestor.
Certain Methods of Organizing Human Activity


The concept of verifying enrollment request by sending identifying information to external entities to compare against stored information falls under the groupings of Commercial or Legal Interactions, and/or Managing Personal Behavior or Relationships or Interactions Between People, e.g. Cybersource v. Retail Decisions, Voter Verified v Election Systems Software.
Para [0004] – [0005] of Applicant’s Specification describes how a fraudulent user may obtain information about a cardholder, use it to enroll in the account for notification and use such notification for nefarious purposes.  Applicant’s invention is directed to making the determination whether to enable enrollment request from an unknown user because fraudulent enrollees could take advantage of accounts belonging to actual 
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
Fundamental Economic Practices or Principles
Commercial or Legal Interactions
Managing Personal Behavior or Relationships or Interactions Between People
III. MENTAL PROCESSES.
A Claim That Requires a Computer May Still Recite a Mental Process.
Hence, the independent claim recites abstract ideas.
The dependent claims merely limit the abstract idea to – information is sent to verifying entities in sequence or in parallel; identifying information includes account expiration date and billing address; generating a clean record with verifying information; receiving comparing and denying enrollment based on device identifier; updating transaction history in real time as transaction is performed; providing external interface to clean record database; sending text message notification to the cellular telephone number of requestor – which are also abstract.

Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see § MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see § MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see § MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see § MPEP 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see § 
Adding insignificant extra-solution activity to the judicial exception – see § MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see § MPEP 2106.05(h)
The only additional elements recited in the claims, that are not judicially recognized abstract ideas, are: an enrollment server computer and user access device.  As per Fig. 5, the server appears to be a generic one; as per Para [0037], while the device may be a personal computer.  Hence, Examiner notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the judicial exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving enrollment request with identifying information; identifying and sending first and second portions of the identifying information to first and second verifying entity computers; receiving indications from first and second verifying entity computers that first and second identifying information matches stored information; interfacing with records database; verifying enrollment based on transaction identifier from first portion and name and cellular number from second portion; comparing enrollment request with transaction history; determining whether enrollment request fits a profile of requests 
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a processor” is not sufficient for patent eligibility.
Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using a generic server and device to perform the steps of – receiving enrollment request with identifying information; identifying and sending first and second portions of the identifying information to first and second verifying entity computers; receiving indications from first and second verifying entity computers that first and second identifying information matches stored information; interfacing with records database; verifying enrollment based on transaction identifier from first portion and name and cellular number from second portion; comparing enrollment request with transaction history; determining whether enrollment request fits a profile of requests based on transaction history; allowing or denying 
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of verifying enrollment request based on comparing transaction identifier, name, cellular telephone number and transaction history with stored information and transaction history profile into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.
Applicant asserts that identifying, sending, receiving, verifying, etc. steps are not directed to a concept that is performed in the human mind.
Examiner disagrees.
See Revised Guidance 84 Fed. Reg. at 52 n.14 (“If a claim, under its broadest reasonable interpretation, covers performance  in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.”).
The above-identified limitations encompass evaluations practically performed by a human mentally or with pen and paper.  Applicant has failed to explain why the steps 
See CyberSource Corp. v. Retail Decisions, Inc., (Fed. Cir. 2011) (noting that a limitation reciting obtaining information about transactions that have used an Internet address identified with a credit card transaction can be performed by a human who simply reads records of Internet credit card transactions from a pre-existing database).
Mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  The steps of receiving, interfacing, verifying, identifying, sending, comparing data mimic human thought processes of observation, evaluation, judgment, and opinion, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind.  See In Re TLI Communications; Fairwaring v. Iatric (Fed. Cir. 2016).
See CyberSource (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”); Versata Dev. Grp. v. SAP Am., Inc., (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’).  

Examiner disagrees.
A human operator may look at printed records of a user’s past transaction history.  The claimed limitation merely automates what can be performed by humans.  In CyberSource, the use of the Internet to perform fraud detection did not render the abstract idea of verifying credit card transactions patentable.
See Credit Acceptance Corp. v. Westlake Services (Fed. Cir. 2017) (“Our prior cases have made clear that mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology.”); see CyberSource Corp. v. Retail Decisions, Inc., (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible); see also Bancorp Services, L.L.C. v. Sun Life Assurance Co. of Canada (U.S.) (Fed. Cir. 2012) (A computer “employed only for its most basic function does not impose meaningful limits on the scope of those claims.”).
Applicant asserts that “receiving, by an enrollment server computer comprising a first processor and a first memory from a user access device comprising a second processor and a second memory, an enrollment request to enroll in a notification service, wherein the enrollment request includes identifying information that identifies a requestor, wherein the information identifying the requestor comprises a name of the requestor, a transaction account identifier, and a cellular telephone number of the requestor” is not Certain Methods of Organizing Human Activity.

Para [0004] – [0005] of Applicant’s Specification describes how a fraudulent user may obtain information about a cardholder, use it to enroll in the account for notification and use such notification for nefarious purposes.  Applicant’s invention is directed to making the determination whether to enable enrollment request from an unknown user because fraudulent enrollees could take advantage of accounts belonging to actual users and engage in cardholder fraud which costs card issuers millions of dollars every year.  Verifying an enrollment request serves to reduce or eliminate such fraud.  This is a financial risk prevention measure.  The claims are primarily directed to minimizing economic losses.  Hence, the concept of the current invention describes Fundamental Economic Practices and Commercial or Legal Interactions as mitigating settlement risk of Alice, transaction performance guaranty of buySAFE, and rules based tasks for processing insurance claims of Accenture.  
Verifying a transaction to avoid fraud, however, is a fundamental economic principle or practice.  
In Solutran v Elavon (Fed Cir. 2019), a method of reducing check fraud by receiving financial transaction data from two sources including the point of sale and comparing that data to verify a transaction was deemed patent ineligible for describing a long-standing commercial practice.  
See Bozeman Fin. LLC v. Fed. Reserve Bank of Atlanta, (Fed. Cir. 2020) (“Verifying financial documents to reduce transactional fraud is a fundamental business practice that, without more, is not eligible for patent protection.”); 

Applicant asserts that the additional elements in the claim integrate the abstract idea into a practical application by citing Para [0044], [0071] and [0072] of the Specification.
Examiner disagrees.
A close look at the Specification reveals that the Applicant’s invention is not directed to technical problems but to business problems.  Fraud is a business problem – not a technical problem.  Nor does the invention describe any technical solution to the age old problem of fraud.  Rather, the claimed steps describe traditional methods of verification such as reviewing a user’s transaction history to show whether the user has ever performed a balance transfer in the past (Para [0044]).  Para [0071] and [0072] describe expanding verification of user’s enrollment to members of the household.  This is a business decision and not a technical step.  Further evidence that the Applicant’s invention is directed to fundamental economic practices is found in Para [0043] of the Specification where a user, whose enrollment cannot be verified, is nonetheless allowed because the merchant is still being paid even if the coupon user is a fraudulent user.  In other words, the enrollment process takes a business decision to relax its own verification rules in order to further coupon payments.  Claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for 
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology.  Notably, the court did not distinguish between the types of technology when determining that the invention improved technology.  However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
Trading Technologies v. IBG (Fed. Cir. 2019) (“This invention makes the trader faster and more efficient, not the computer.  This is not a technical solution to a technical problem.”).
Similarly here, providing additional information to verify whether an enrollment request is fraudulent may improve the business bottom line of a card issuer but does not improve any computers or technology.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, 
Examiner thus finds that Claim 21 does not recite:
(i) 	an improvement to the functioning of a computer;
(ii) 	an improvement to another technology or technical field;
(iii) 	an application of the abstract idea with, or by use of, a particular machine;
(iv) 	a transformation or reduction of a particular article to a different state or thing; or
(v) 	other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
See MPEP §§ 2106.05(a)–(c), (e)–(h).
Therefore, it does not integrate the judicial application into a practical application.
For the above reasons, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693